Citation Nr: 9901207	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-51 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for postoperative 
status, Bakers cyst, left knee.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1984.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Winston-Salem, 
North Carolina (hereinafter RO).  

The veteran raised the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability in a statement dated in December 1996.  This 
issue has not been addressed and is therefore referred to the 
RO for appropriate disposition.

The issues of entitlement to a compensable evaluation for 
status postoperative, Bakers cyst, left knee, and 
entitlement to an increased rating for hypertension, are 
addressed in the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that manifestations of his 
service-connected migraine headaches have increased in 
severity and therefore, an increased evaluation is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim of entitlement to an increased rating for 
migraine headaches.


FINDING OF FACT

Manifestations of the veterans service-connected migraine 
headaches include very frequent completely prostrating and 
prolonged attacks that result in severe economic 
inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veterans service medical records show treatment for 
headaches beginning in September 1968.  VA outpatient 
treatment records in 1984 reported that the veteran 
complained of headaches.  In June 1985, a VA examination 
reported a long history of headaches that had increased in 
frequency and duration.  The diagnosis was headaches of an 
undetermined etiology, previously diagnosed as migraine and 
migraine headache cluster variant.  

In August 1985 the RO granted service connection for 
headaches, rated as noncompensable.  Subsequently, the 
veteran received intermittent treatment and underwent VA 
examinations for headaches.  In October 1989, the Board 
increased the 10 percent in effect for migraine headaches to 
30 percent. 

The veteran received ongoing treatment at a VA outpatient 
clinic from 1995 to 1997 for migraine headaches.  These 
records show he was seen in March 1996 for headaches, which 
occurred 3 to 4 times a week, but were less severe on new 
medication.  In December 1996, the veteran complained of a 
severe migraine for 3 weeks, with nausea and vomiting, as 
well as blurred vision, with minimal relief from medications.  
He was treated with Demerol and Phenergan and the headache 
abated.  He was seen again a week later for the same 
symptoms.  He was treated with Demerol and Phenergan.  
Thereafter, in January 1997, he complained that the migraine 
continued, with little relief from the shot.  The veteran 
complained that his current medications did not relieve the 
migraine symptoms.  A VA outpatient treatment record in May 
1997, reported daily headaches.  

At VA examination conducted in September 1997, the veteran 
reported that his migraines occurred daily and lasted 3 to 4 
hours.  He stated they were located mainly behind the right 
eye and right side of face, and were described as a sharp, 
steady pain aggravated by light and noise.  He stated that 
the pain was relieved by medication and a dark room.  He 
noted that often times the headaches were associated with 
blurred vision, nasal congestion, nausea, and vomiting.  The 
diagnosis was migraine headaches.  

A VA outpatient treatment record dated in December 1997, 
reported that the veterans headaches were no longer daily 
and of less severity, controlled by medications.  The veteran 
testified at a personal hearing before the Board in October 
1998, that he sought treatment for his headaches 
approximately once or twice a week, or every 2 weeks.  He 
stated that he had a headache daily that required him to take 
medication and to lie down in a quiet, dark room.  His 
headaches were usually accompanied by vomiting.  The veteran 
testified that he had not been employed for 10 years and was 
laid off from his last job due to his service-connected 
headaches.  The veteran stated that he was unable to complete 
VA vocational rehabilitation due to his headaches.  

Analysis

Upon review of the record, the Board concludes that the 
veterans claim of entitlement to an increased rating for 
migraine headaches is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical records have been included in 
his file.  The Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of the veteran's claim and that he has been adequately 
assisted in the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Service connection for migraine headaches is currently in 
effect, and a 30 percent disability rating has been assigned 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  This rating contemplates migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  The highest rating of 50 
percent is assigned for migraines with very frequent, 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  

The evidence shows that the veterans migraines require on 
going treatment at the outpatient clinic, which included 
injections of Demerol.  The majority of the medical evidence 
shows that the medications were unsuccessful resulting in 
only temporary relief.  During the conducted in September 
1997 VA examination, the veteran stated that his migraines 
occurred daily and lasted 3 to 4 hours.  The pain described 
as a sharp, steady pain aggravated by light and noise and was 
relieved by medication and a dark room.  Additionally, he 
indicated that the headaches were often associated with 
blurred vision, nasal congestion, nausea, and vomiting.

The Board is aware that when seen at the outpatient clinic in 
December 1997, the veterans service-connected headaches were 
noted of less severity and no longer daily.  However, this 
improvement apparently was only temporary.  The veteran 
testified in October 1998, that his headaches were daily and 
prostrating in nature.  The veteran further stated that he 
had not worked in the last 10 years due to his 
service-connected headaches.  In this regard, The Board finds 
the veterans testimony describing the symptoms of his 
migraines both competent and credible. Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

The veterans disability picture as evidenced by the record 
pertinent to the manifestations of the veterans 
service-connected headaches, both objective and subjective, 
more nearly approximates the criteria for a 50 percent 
disability rating under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  As such, an increased rating to 50 
percent for the veterans service-connected headaches is 
warranted.  Id.; see 38 C.F.R. § 4.7 (1998).  As noted above, 
a 50 percent rating is the highest schedular rating available 
under Diagnostic Code 8100.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation.


ORDER

A 50 percent disability rating for the veterans 
service-connected migraine headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

Initially, the Board notes that the veterans service-
connected hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The diagnostic codes and provisions 
relating to the cardiovascular system, including Diagnostic 
Code 7101, were revised effective January 1998.  As the 
veterans claim was pending at the time these new regulations 
became effective, his claim should again be considered under 
both the old rating regulations and the current regulations.  
In doing so, the RO must adjudicate the veterans claim under 
whichever set of regulations is determined to be more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).   A review of the evidence reflects that 
the RO considered the veterans claim under both the old and 
the new rating criteria and that the appellant was informed 
of the revised rating criteria in a supplemental statement of 
the case, dated in January 1998.  

However, the newly enacted Note 1 to Diagnostic Code 7101 
provides in part that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The VA examiner 
during the September 1997 hypertension examination stated 
that the EKG was abnormal.  The Board is of the opinion that 
the significance of the abnormality should be ascertained.  
As such, a current and thorough VA cardiovascular examination 
would be of assistance in rendering a decision regarding this 
issue.

The examiner in the most recent VA examination of the 
veterans left knee dated in April 1998, indicated that the 
veterans Stage I arthritis of the left knee was not due to 
his service-connected Bakers cyst.  The Board finds that 
this raises the issue if service connection for arthritis of 
the left knee on a secondary basis.  The further finds that 
this issue is "inextricably intertwined" with the issue 
certified for appeal Board and must be formally adjudicated 
by the RO.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  

As indicated, the VA examiner opined that the veterans Stage 
I arthritis of the left knee was not due to his 
service-connected Bakers cyst.  However, the examiner did 
not include in the report an opinion as to whether the 
service-connected Bakers cyst aggravates the arthritis of 
the left knee.  

In Allen v. Brown, 7 Vet.App. 439 (1994) (en banc), the Court 
held that where service connection is sought on a secondary 
basis, service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice-
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation."  The Court held, in part, 
that " . . . pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Id. 
at 448.  Allen is pertinent to the issue for entitlement to 
service connection for arthritis of the left knee as it is 
being sought on a secondary basis. 

The veterans representative has also raised the issue of a 
separate, compensable evaluation for the veterans 
postoperative scar as due to his service-connected Bakers 
cyst, left knee under the provisions of Esteban v. Brown, 6 
Vet.App. 259 (1994).  The veteran testified before the Board 
in October 1998, that the postoperative scar was swollen and 
painful. 

Accordingly, this case is remanded for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of any current VA and private 
medical records pertaining to current 
treatment for the disabilities in issue. 

2.  The RO should request the VA 
facilities in Winston-Salem and 
Fayetteville to furnish copies of all 
current treatment records.

3.  The veteran should be afforded a VA 
examination by a specialist in 
cardiovascular disorders to determine the 
nature and severity of any cardiovascular 
disorders, to include the 
service-connected hypertension.  All 
pertinent symptomatology and findings 
should be reported in detail.  In 
addition to an EKG and chest x-rays, any 
other indicated diagnostic tests and 
studies should be accomplished.  The 
severity of the hypertension must be 
confirmed by readings taken two or more 
times on at least three different days.  
If the EKG is abnormal, it is requested 
that the examiner provide an explanation 
as to the clinical significance of the 
abnormality.  The claims file and a copy 
of this Remand must be made available to 
the examiner prior to the examination.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the severity of his 
service-connected status postoperative, 
Bakers cyst, left knee and etiology of 
the arthritis of the left knee.  All 
indicated tests and studies should be 
accomplished.  The claims file and a 
copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should report all findings and 
complaints regarding the veterans scar 
as a result of his service-connected 
status postoperative Bakers cyst, left 
knee.  To the extent possible, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings which are solely associated 
with the postoperative residuals of the 
Bakers cyst versus any non-service 
connected disability.   I

The veteran's knee should be examined 
for of limitation of motion.  The 
examiner should be requested to note the 
normal ranges of motion of the left 
knee.  Additionally, the examiner should 
be requested to determine whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  The examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-
ups or when the knee is used repeatedly 
over a period of time.

The examiner is requested to render an 
opinion as to whether it is as least as 
likely as not that the postoperative 
residuals of the Bakers cyst caused or 
aggravates the arthritis of the left 
knee.  If aggravation is found, it is 
requested that the examiner, to the 
extent possible, identify the degree of 
aggravation.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  A complete rational 
for any opinion expressed should be 
included in the examination report.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). 

7.  Thereafter, the RO should adjudicate 
the issue of service connection for 
arthritis of the left knee on direct and 
secondary bases.  See Allen supra.  If 
the benefit is not granted, the veteran 
should be notified of that decision and 
of his appellate rights.

8.  Thereafter, the RO should 
readjudicate the issues in appellate 
status to include consideration of the 
old and revised rating criteria for 
cardiovascular disorders, and 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca, supra.  The 
RO should adjudicate the issue as to 
whether a separating rating is warranted 
for the veterans scar, left knee, to 
include consideration of 38 C.F.R. § 4.14 
(1998) and the criteria set forth in 
Esteban v. Brown, 6 Vet.App. 259 (1994).  

9.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
